12-2450
     Obodai v. Demand Media Inc.



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



             At a stated term of the United States Court of Appeals for the Second Circuit, held
     at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
     York, on the 29th day of May, two thousand thirteen.

     PRESENT:
                 RALPH K. WINTER,
                 PETER W. HALL,
                 GERARD E. LYNCH,
                       Circuit Judges.
     _________________________________________

     Austin Obodai, an individual and d/b/a HEPTAD,

                      Plaintiff-Appellant,

                      v.                                                 12-2450

     Cracked Entertainment Inc., (Cracked.com), a
     specific humor site,

                      Defendant,

     Demand Media Inc., a Delaware Corporation,

                 Defendant-Appellee.
     _________________________________________
FOR APPELLANT:                Austin Obodai, pro se, Bronx, NY.

FOR APPELLEE:                 William C. Silverman, Ian C. Ballon, and Wendy M. Mantell,
                              Greenberg Traurig, LLP, New York, NY.

       Appeal from a judgment of the United States District Court for the Southern

District of New York (Castel, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Austin Obodai, proceeding pro se, appeals from the district court’s grant

of summary judgment in favor of Demand Media Inc. (“Demand Media”), dismissing his

copyright infringement action, pursuant to 17 U.S.C. § 501. We assume the parties’

familiarity with the underlying facts, procedural history of the case, and issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the

district court properly concluded that there was no genuine issue as to any material fact and

the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are

genuine issues of material fact, we are “required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom summary judgment is

sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks

omitted). Summary judgment is appropriate “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Upon conducting such a review, we conclude that Obodai’s appeal is without merit

substantially for the reasons articulated by the district court in its well-reasoned summary

                                              2
judgment decision. See Obodai v. Demand Media Inc., No. 11-cv-2503, 2012 WL
2189740 (S.D.N.Y. June 13, 2012). In short, the district court correctly determined that

Demand Media was eligible for the User Storage Safe Harbor under the Digital Millennium

Copyright Act, 17 U.S.C. § 512, because the undisputed evidence established that Demand

Media satisfied the requirements under § 512(c) and (i). The record does not support

Obodai’s assertion that Demand Media’s use of the software tool “Tynt” required the

district court to reach a different result.

        We have considered Obodai’s remaining arguments and find them to be without

merit. The judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                              3